Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
	The Applicant argued that the conductor 250 is a shield structure, not used for a test probe.
	In response, the Examiner takes position that the technician is usually use test probe on many exposed contact of the circuit board.  The relay board has an exposed contact that is having a proper contact area for the test probe when needed.  The paragraph 2 cited by the Applicant did not specifically mention anything about conductor 250 being a shield.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20050168961), in view of Jarvis (US 20180084680).
Regarding claim 1, Ono discloses, in figure 5A, an electronic device comprising: 

a second PCB (second circuit board 20) arranged parallel to the first PCB in the internal space, and including a plurality of second conductive terminals (terminals on second circuit board 20); and 
an interposer (relay board 10) disposed between the first PCB and the second PCB to electrically connect the first PCB and the second PCB, the interposer including: 
a dielectric substrate (dielectric substrate of relay board 10) including a first substrate surface (bottom surface) facing the first PCB, a second substrate surface (top surface) facing the second PCB, and a substrate side surface (side surface of 10) surrounding a space between the first substrate surface and the second substrate surface; 
a plurality of conductive vias (vias 220) formed to penetrate from the first substrate surface of the dielectric substrate to the second substrate surface, and electrically connecting the plurality of first conductive terminals to the plurality of second conductive terminals; and 
a first conductive pattern (conductor 250) formed from at least a portion of the substrate side surface to the first PCB (30), and disposed to be exposed on an outer surface of the dielectric substrate (conductor 250 is disposed outside of the substrate 10 and connected to PCB 20),
wherein the first conductive pattern is electrically connected to a first conductive pad (pad on circuit board 30) formed on the first PCB and electrically connected to the 
Ono does not explicitly disclose a housing; wherein the first conductive pattern is used to test performance of the at least one first electrical element by being brought into contact with a probe of a test equipment.
Jarvis teaches a housing (figure 1).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a housing around the circuit board, as suggested by Jarvis, in order to protect all electronic components inside from environment.
	Ono suggests the conductor 250 is exposed outside.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use test probe on exposed layer of conductor in order to measure current or voltage because buried layer is not accessible.

Regarding claim 2, Ono discloses the claimed invention as set forth in claim 1.  Ono further discloses the first conductive pattern includes a first exposed portion (side exposed surface of conductor 250) formed on at least some of the substrate side surface, and a first contact portion (bottom side portion of the conductor 250 extending from the side portion) extending from the first exposed portion to at least some of the first substrate surface facing the first PCB; and wherein the first contact portion is in physical and electrical contact with the first conductive pad (the pad on the circuit board 30).

claim 3, Ono discloses the claimed invention as set forth in claim 2.  Ono further discloses the first contact portion is electrically connected to the first conductive pad through at least one of soldering (the solder ball on the pad, paragraph 82), conductive bonding, or conductive tape.

Regarding claim 4, Ono discloses the claimed invention as set forth in claim 1.  Ono further discloses the first conductive pad is electrically connected to the at least one first electrical element through a first conductive path (components and the pads are electrically connected to each other through conductive vias and conductive layers) disposed on the first PCB.

Regarding claim 6, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 1.  Ono further suggests the first conductive pattern includes at least one of a conductive paint, conductive tape, or a conductive plate disposed on the substrate side surface of the interposer (the thin conductive layer 250 may be considered as a conductive plate or conductive tape; plating is a suggested technique in paragraph 88).

Regarding claim 8, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 1.  Ono further suggests the interposer further includes a second conductive pattern (the other conductive layer 250 on the other side) disposed on the substrate side surface; and wherein the second conductive pattern is electrically connected to a second conductive pad (other conductive pad on the circuit board 30) 

Regarding claim 9, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 8.  Ono further suggests the second conductive pattern is disposed to be electrically disconnected from the first conductive pattern (two layer 250 appear to be separated from each other).

Regarding claim 10, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 8.  Ono further discloses the second conductive pattern includes a second exposed portion formed on at least some of the substrate side surface, and a second contact portion extending from the second exposed portion to at least some of the second substrate surface facing the second PCB; and wherein the second contact portion is in physical and electrical contact with the second conductive pad (the same structure 250 is on both sides of the interposer as discussed in claim 2).

Regarding claim 11, Ono discloses the claimed invention as set forth in claim 10.  Ono further discloses the second contact portion is electrically connected to the second conductive pad through at least one of soldering (the solder ball on the pad of the circuit board, paragraph 82), conductive bonding, or conductive tape.

Regarding claim 12, Ono discloses the claimed invention as set forth in claim 8.  Ono further discloses the first conductive pad is electrically connected to the at least 

Regarding claim 13, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 8.
Ono does not explicitly disclose the second conductive pattern is used to test performance of the at least one second electrical element by being brought into contact with a probe of a test equipment.
Ono suggests the conductive layer 250 is exposed outside.  
It would have been obvious to one having skill in the art at the effective filing date of the invention to use test probe on exposed layer of conductor in order to measure current or voltage because buried layer is not accessible.

Regarding claim 14, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 1.
Ono does not explicitly disclose the at least one first electrical element includes at least one of a power management integrated circuit (PMIC), a radio frequency integrated circuit (RFIC), or a processor such as an application processor (AP) or a communication processor (CP).
Jarvis teaches the circuit boards may include operational components (such as integrated circuits or processor units) positioned on multiple, opposing surfaces (paragraph 72).


Regarding claim 15, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 1.  Ono further discloses the interposer includes an opening (opening space in the interposer 10 for components, figure 5A); and wherein the at least one first electrical element is accommodated in the opening.

Regarding claim 16, Ono discloses an electronic device comprising: 
a first printed circuit board (circuit board 30) disposed in an internal space of the housing, including at least one electrical structure (160), and including a plurality of first conductive terminals (terminals on the circuit board 30); 
a second PCB (20) arranged parallel to the first PCB in the internal space, and including a plurality of second conductive terminals (terminals on circuit board 20); and 
an interposer (10) disposed between the first PCB and the second PCB to electrically connect the first PCB and the second PCB, the interposer including: 
a dielectric substrate (dielectric substrate of interposer 10) including a first substrate surface facing the first PCB, a second substrate surface facing the second PCB, and a substrate side surface surrounding a space between the first substrate surface and the second substrate surface (sides and space of interposer 10 are in figure 5A); 

a conductive pattern (250) formed on the substrate side surface from the first PCB to the second PCB, wherein one end of the conductive pattern is electrically connected to a first conductive pad (pad on board 30 connected to 250) formed on the first PCB and electrically connected to the at least one electrical structure, and wherein the other end of the conductive pattern is electrically connected to a second conductive pad (pad on circuit board 20) formed on the second PCB,
wherein the second PCB (30) includes a third conductive pad (120) disposed to be exposed on an outer surface of the second PCB through a conductive via (130) and is electrically connected to the second conductive pad.
Ono does not explicitly disclose a housing; wherein the third conductive pad isused to test performance of the at least one electrical structure by being brought into contact with a probe of a test equipment.
Jarvis teaches a housing (figure 1).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a housing around the circuit board, as suggested by Jarvis, in order to protect all electronic components inside from environment.
Ono suggests the conductive layer 120 is exposed outside.  


Regarding claim 19, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 16.
Ono does not explicitly disclose the at least one first electrical element includes at least one of a power management integrated circuit (PMIC), a radio frequency integrated circuit (RFIC), or a processor such as an application processor (AP) or a communication processor (CP).
Jarvis teaches the circuit boards may include operational components (such as integrated circuits or processor units) positioned on multiple, opposing surfaces (paragraph 72).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include the integrated circuit or processor in the circuit board in order to manage and process all the data in the circuitry.

Regarding claim 20, Ono, in view of Jarvis, discloses the claimed invention as set forth in claim 16.  
Ono does not explicitly disclose the at least one electrical structure includes a ground layer disposed on the first PCB.

It would have been obvious to one having skill in the art at the effective filing date of the invention to provide ground layer for the circuit board because ground is a common connection in a circuitry.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20050168961), in view of Jarvis (US 20180084680), in further view of Arai (US 20080155820).
Regarding claim 5, Ono discloses the claimed invention as set forth in claim 1.
Ono does not explicitly discloses the first conductive pattern is formed by forming a conductive layer inside a through hole formed to penetrate from the first substrate surface to the second substrate surface in the interposer and cutting the through hole in a direction from the first substrate surface to the second substrate surface.
Arai teaches a conductive layer (33) in the via hole (34) connecting top surface and bottom surface of the substrate (figure 4).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add a conductive layer in the via hole, as suggested by Arai, in order to enhance the connectivity between top layer conductor and bottom layer conductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broglia (US 20010046129) discloses, in figure 3, two circuit boards connected by an interposer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848